Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowability Notice
	The following is an examiner’s statement of reasons for allowance:
	Allowance of claims 1, 3-7 and 9-19 is indicated because:  	
Applicant’s argument in Remark filed on 02/07/2022 has been fully considered and it is persuasive, such that:
Notification of 112f and Rejection 112b are withdrawn; and 
The prior art of record does not anticipate or render fairly obvious in combination to teach all the additional elements of the claimed invention such as ….by a system for welding…the electrical continuity criterion is met when the resistance between the filler wire and the weld pool is less than a threshold, the method further comprising: moving a substrate, comprising the weld pool, or moving a heating head, so that the relative motion between the substrate and the heating head is in a third direction; and supplying heat from the heating head to the substrate and to the weld pool, wherein the first direction is: within 30 degrees of a line between the weld pool and the heating head; and at least 30 degrees from the third direction as cited in the independent claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG NGUYEN whose telephone number is (571)270-1834.  The examiner can normally be reached on Monday-Friday (8.00am-5.00pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PHUONG T NGUYEN/Primary Examiner, Art Unit 3761
02/14/2022